DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed on 07/25/2022 was entered.
A supplemental amendment filed when there is no suspension of action under 37 CFR 1.103(a) or (c), the amendment will be forwarded to the examiner.  Such a supplemental amendment is not entered as a matter of right.  See 37 CFR 1.111(a)(2)(ii).
The Supplemental Amendment filed on 07/27/2022 was not entered because a supplemental amendment is not entered as a matter of right.  See 37 CFR 1.111(a)(2)(ii).  Additionally, the Supplemental amendment to the claims filed on 07/27/2022 does not comply with the requirements of 37 CFR 1.121(c) because a complete listing of all of the claims is not present and/or the listing of claims does not include the text of all pending claims (missing claim 41 listed in the Amendment filed on 07/25/2022).
Accordingly, amended claims 11, 14, 21-22, 26-28, 31-38 and new claims 39-42 are pending in the present application. 
Applicant elected previously the Invention of Group II, which is drawn to a genome-edited primary NK cell.  Applicant further elected the following species: (a) a genome-edited NK cell comprising a deleted gene; and (b) ADAM17 is the elected gene.  The PD1 species was rejoined and examined together with the elected species ADAM17.
Claims 32-38 were withdrawn previously from further consideration because they are directed to a non-elected invention.  Newly added claims 41-42 are also withdrawn from further consideration because they are directed to a non-elected invention.
Accordingly, amended claims 11, 14, 21-22, 26-28, 31 and 39-40 are examined on the merits with the above elected species.

Response to Amendment
The rejection under 35 U.S.C. 102(a)(2) as being anticipated by Duchateau et al (US 2018/0171298 with the effective filing date of 06/30/2015) was withdrawn in light of currently amended independent claim 11, particularly with the deletion of the term “PD1”.

Claim Objections
Claim 11 is objected to because of the hyphen in the term “is-a”.
Claim 39 is objected to because of the phrase “an additional deletion of a gene selected from PD1, CISH, CCR5, NKG2A” due to an apparent lack of the term “and” immediately in front of the term “NKG2A” in the phrase.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
Amended claim 31 is indefinite because it is dependent on cancelled claim 30.  Thus, it is unclear exactly what Applicant intend to claim.  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 11, 14, 21-22, 26-28 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Duchateau et al (US 2018/0171298 with the effective filing date of 06/30/2015) in view of Romee et al (Blood 121:3599-3608, 2013).  This is a modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to an isolated human genome-edited primary NK cell, wherein the NK cell is a CD56+CD3- cell and wherein the NK cell comprises a deletion of an ADAM17 gene, and a pharmaceutical composition comprising the same NK cell.
Duchateau et al already disclosed at least an engineered/edited human NK cell with improved functionality (e.g., enhanced cytotoxicity or cytolytic activity) by inactivating the expression of at least one gene such as TGF-β receptor, Cb1-B, A2A receptor, PD-1  (e.g., gene knockout via deletions) using a rare-cutting endonuclease (e.g., TALEN, ZFN, CRISPR-Cas9), and the NK cell further comprises at least an exogenous nucleic acid molecule encoding a chimeric antigen receptor (CAR) for immunotherapy (Abstract; Summary of the Invention; particularly paragraphs [0027]-[0028], [0030]-[0031], [0043]-[0050], [0072]-[0073], [0075]-[0080].  Duchateau et al also disclosed that the engineered/edited NK cell further comprising an exogenous gene that confers drug resistance (e.g., ALDH, MGMT, MTX and GST which are marker genes) to enhance engraftment in a recipient host (paragraphs [0029] and [0131]-[0136]).  Duchateau et al further taught that NK cells to be engineered are primary cells and they can be obtained at least from peripheral blood mononuclear cells (PBMC) that have been CD3+ depleted followed by a selection of CD56+ cells (CD3-CD56+ NK cells) (paragraphs [0167], [0169], [0189] and [0193]), and a pharmaceutical composition comprising the above disclosed engineered NK cells (Abstract).
Duchateau et al did not teach specifically an isolated human genome-edited primary NK cell comprising a deletion of the ADAM17 gene to improve its functionality.
However, before the effective filing date of the present application (06/09/2016) Romee et al already taught that the Fc receptor CD16 is present on essentially all CD56dim peripheral blood natural killer (NK) cells and upon recognition of antibody-coated cells it delivers a potent signal to NK cells, which eliminates targets through direct killing and cytokine production (Abstract).  However, activation of CD56dim NK cells resulted in a loss of CD16, but this CD16 shedding was abrogated by selective inhibition of ADAM17 which is expressed by NK cells that also led to enhanced production of interferon γ (Abstract; and sections titled “ADAM17 is expressed on NK cells and leads to loss of CD16 and CD62L” and “ADAM17 inhibition increases NK cell cytokine production after antibody-mediated recognition of targets”).  Romee et al concluded “This supports an important role for targeting ADAM17 to prevent CD16 shedding and improve the efficacy of therapeutic antibodies.  Our findings demonstrate that over-activation of ADAM17 in NK cells may be detrimental to their effector functions by down-regulating surface expression of CD16 and CD62L” (last two sentences of the Abstract).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Duchateau et al by also further editing/deleting the ADAM17 gene in human primary NK cells to enhance CD16-mediated NK cell function by preserving CD16 on the NK cell surface to enhance antibody-dependent cellular cytotoxicity (ADCC), in light of the teachings of Romee et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modification because Romee et al already taught targeting ADAM17 expressing on NK cells by inhibition of ADAM17 to prevent CD16 shedding from NK cells to improve the efficacy of therapeutic antibodies in inducing antibody dependent cellular cytotoxicity (ADCC).
The modified human genome-edited primary NK cell resulting from the combined teachings of Duchateau et al and Romee et al as set forth above is indistinguishable from and encompassed by an isolated genome-edited primary NK cell of the present application, and therefore it also possesses the properties recited in dependent claims 27-28.  It is also noting that the “wherein functional limitations” recited in dependent claims 27-28 do not provide further structural details to a human genome-edited primary NK cell in independent claim 11.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke.  Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Duchateau et al and Romee et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Amended claims 11, 14, 21-22, 26-28 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al (US 2016/0348073 with the effective filing date of 03/27/2015) in view of Romee et al (Blood 121:3599-3608, 2013).  This is a modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to an isolated human genome-edited primary NK cell, wherein the NK cell is a CD56+CD3- cell and wherein the NK cell comprises a deletion of an ADAM17 gene, and a pharmaceutical composition comprising the same NK cell.
Meissner et al already taught a modified primary human cell (e.g., a peripheral blood cell, an immune cell, a T cell, a natural killer cell) or a population thereof comprising a genome in which at least the CTLA4 gene and/or the PD1 gene on chromosome 2 has been edited/deleted to reduce or eliminate CTLA4 and/or PD1 expression and/or activity in the cell or population thereof using a genetic editing system (e.g., TALENs, CRISPR/Cas) to reduce cell inhibition in a tumor environment for treating a patient in need thereof (at least paragraphs [023]-[024], [0047]-[0048], [0084]-[0086], [0094], [0098]-[0101], [0112]-[0114] and [0245]).  Meissner et al also disclosed that the modified primary human cell further comprises an exogenous nucleic acid encoding a chimeric antigen receptor (CAR) specifically targeting an antigen of interest (e.g., a tumor associated antigen) (paragraphs [0151]-[0152]); and the primary human cell was contacted with a composition comprising a chimeric nucleic acid comprising a nucleic acid sequence encoding a Cas protein, and at least one gRNA targeting CTLA-4 or PD1, that further comprises a nucleic acid sequence encoding a detectable marker (paragraphs [0025]-[0026], [0098] and [0112]).   
Meissner et al did not disclose specifically the modified human primary natural killer cell having the CD3-CD56+ phenotype which genome has been edited with a deletion of the ADAM17 gene.  
However, before the effective filing date of the present application (06/09/2016) Romee et al already taught that natural killer (NK) cells are defined by the expression of the cell adhesion marker CD56 and lack of the T-cell receptor CD3 (CD56+CD3-) (page 3599, left column, first sentence of first paragraph).  Romee et al also taught that the Fc receptor CD16 is present on essentially all CD56dim peripheral blood natural killer (NK) cells and upon recognition of antibody-coated cells it delivers a potent signal to NK cells, which eliminates targets through direct killing and cytokine production (Abstract).  However, activation of CD56dim NK cells resulted in a loss of CD16, but this CD16 shedding was abrogated by selective inhibition of ADAM17 which is expressed by NK cells that also led to enhanced production of interferon γ (Abstract; and sections titled “ADAM17 is expressed on NK cells and leads to loss of CD16 and CD62L” and “ADAM17 inhibition increases NK cell cytokine production after antibody-mediated recognition of targets”).  Romee et al concluded “This supports an important role for targeting ADAM17 to prevent CD16 shedding and improve the efficacy of therapeutic antibodies.  Our findings demonstrate that over-activation of ADAM17 in NK cells may be detrimental to their effector functions by down-regulating surface expression of CD16 and CD62L” (last two sentences of the Abstract).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Meissner et al by also futher editing/deleting the ADAM17 gene in primary NK cells to enhance CD16-meditated NK cell function by preserving CD16 on the NK cell surface to enhance antibody-dependent cellular cytotoxicity (ADCC), in light of the teachings of Romee et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modification because Romee et al already taught targeting ADAM17 expressing on NK cells by inhibition of ADAM17 to prevent CD16 shedding from NK cells to improve the efficacy of therapeutic antibodies in inducing antibody dependent cellular cytotoxicity (ADCC).
The modified human genome-edited primary NK cell resulting from the combined teachings of Meissner et al and Romee et al is indistinguishable from and encompassed by an isolated human genome-edited primary NK cell of the present application, and therefore it also possesses the properties recited in dependent claims 27-28.  It is also noting that the “wherein functional limitations” recited in dependent claims 27-28 do not provide further structural details to a human genome-edited primary NK cell in independent claim 11.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke.  Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Meissner et al and Romee et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejections in the Amendment dated 07/25/2022 (pages 7-9) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the 103 rejections should be withdrawn because: (i) the claimed isolated human genome-edited primary NK cells provide an unexpected effect such as significant enhancement of antibody-dependent cell cytotoxicity (ADCC) activity compared to control human non-genome-edited primary NK cells, and (ii) in view of Romee, one skilled in the art would not have been motivated to knockout ADAM17 in NK cells.  Applicant referred examiner to the post-filing article of Pomeroy et al (Mol. Ther. 28:52-63, 2020) that provides data demonstrating that the presently claimed isolated human genome-edited primary NK cells have significantly enhanced ADCC activity compared to isolated human primary NK cells that do not comprise a deletion of an ADAM17 gene (page 55, left column, third paragraph; page 55, right column, first paragraph; Figure 2E; Figure S3F).  Applicant argued that in view of Romee, one skilled in the art would not have expected such significantly enhanced ADCC activity as evidenced by the results depicted at Fig. 7B-C in the Romee reference, and the statement “[w]e have demonstrated that ADAM17 inhibition markedly increased the production of intracellular cytokines, but its effects on degranulation and cytotoxicity is far less” (page 3606, left column).  Applicant also argued that since Romee teaches that CD16 shedding as mediated by ADAM17 may be a mechanism by which NK cell activity is controlled to prevent auto-aggressiveness or activation-induced cell death (page 3605, right column, second paragraph), a person skilled in the art would not have been motivated to delete ADAM17 gene in human primary NK cells, as the resulting NK cells would have been expected to lack a mechanism that prevents auto-aggressiveness and activation-induced cell death; and at best a person skilled in the art would solely use an ADAM17 inhibitor to inhibit ADAM17 thereby to preserve the mechanism.
First, the instant claims are directed to an isolated human genome-edited primary NK cell, wherein the NK cell is a CD56+CD3- cell and wherein the NK cell comprises a deletion of an ADAM17 gene (e.g., a heterologous and/or homozygous deletion of ADAM17 gene), and a pharmaceutical composition comprising the same NK cell.
Second, the significantly enhanced ADCC activity of ADAM17 KO primary human NK cells compared to control NK cells in the post-filing Pomeroy article was noted.  However, since the modified human genome-edited primary NK cell resulting from the combined teachings of Duchateau et al and Romee et al, or from the combined teachings of Meissner et al and Romee et al is structurally indistinguishable from an isolated genome-edited primary NK cell of the present application as claimed, it also possesses the same enhanced ADCC activity under the same experimental conditions as reported in the post-filing Pomeroy article, as well as the properties recited in dependent claims 27-28.  It is noted that the “wherein functional limitations” recited in dependent claims 27-28 also do not provide further structural details to a human genome-edited primary NK cell in independent claim 11.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke.  Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Third, it is not a proper comparison for data obtained between ADAM17 KO primary human NK cells in the post-filing Pomeroy article and non-genetically modified primary human NK cells (with intact endogenous ADAM17 gene locus) treated with selective ADAM17 inhibitor BMS566394 in the Romee reference because the BMS566394 treatment might not inhibit all ADAM17 activity in treated primary human NK cells. This may account for the differences observed between these references.
Fourth, the statements “In contrast to many NK cell-activating receptors that require costimulation, ligation of CD16 alone provides a potent signal to induce cytokines.30  Because costimulation with other receptors enhances its strong activating signal, shedding of CD16 may be a regulatory mechanism by which NK cell activity is controlled to prevent auto-aggressiveness or activation-induced cell death” in the Romee reference are merely speculation, and they do not teach or suggest whatsoever that ADAM17 gene in NK cells should not be edited/modified/knockout.  In contrast, Romee et al stated explicitly “This supports an important role for targeting ADAM17 to prevent CD16 shedding and improve the efficacy of therapeutic antibodies.  Our findings demonstrate that over-activation of ADAM17 in NK cells may be detrimental to their effector functions by down-regulating surface expression of CD16 and CD62L” (last 2 sentences of the abstract); and “Furthermore, the ADAM17 knockout mice demonstrated increased bacterial clearance and survival.46 Hence, it is interesting to speculate that inhibiting ADAM17 in NK cells may also increase NK cell recruitment to tumor locations and/or lymph nodes, and enhance their effector activities” (page 3606, left column, last 2 sentences of first paragraph).  Moreover, the primary Duchateau reference already disclosed successfully preparation of an engineered/edited human NK cell with improved functionality (e.g., enhanced cytotoxicity or cytolytic activity) by inactivating the expression of at least one gene such as TGF-β receptor, Cb1-B, A2A receptor, PD-1 (e.g., gene knockout via deletions) using a rare-cutting endonuclease (e.g., TALEN, ZFN, CRISPR-Cas9).  Similarly, the primary Meissner reference also taught successfully a modified primary human cell (e.g., a peripheral blood cell, an immune cell, a T cell, a natural killer cell) or a population thereof comprising a genome in which at least the CTLA4 gene and/or the PD1 gene on chromosome 2 has been edited/deleted to reduce or eliminate CTLA4 and/or PD1 expression and/or activity in the cell or population thereof using a genetic editing system (e.g., TALENs, CRISPR/Cas) to reduce cell inhibition in a tumor environment.  Accordingly, an ordinary skilled artisan would have been motivated to delete an ADAM17 gene in human primary NK cells to enhance CD16-mediated NK cell function by preserving CD16 on the NK cell surface to enhance antibody-dependent cellular cytotoxicity (ADCC) with a reasonable expectation of success as set forth in the above 103 rejections.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Black et al (US 5,830,742) already disclosed a cDNA sequence encoding human TNF-α converting enzyme (TACE) or ADAM17.
2.	Metelitsa et al (US 2014/0255363) disclosed NK T cells that are engineered to harbor an expression construct that encodes IL-2, IL-4, IL-7 and/or IL-15, and additionally comprising a chimeric antigen receptor (CAR).

Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633